NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


             BENJAMIN AGUILERA, et al., Plaintiffs/Appellants,

                                         v.

                JOEL E. SANNES, et al., Defendants/Appellees.

                              No. 1 CA-CV 19-0029
                                FILED 1-21-2020


            Appeal from the Superior Court in Maricopa County
                           No. CV2016-016126
               The Honorable Christopher A. Coury, Judge

                                   AFFIRMED


                                    COUNSEL

Wilenchik & Bartness, P.C., Phoenix
By Dennis I. Wilenchik, Christopher A. Meyers
Counsel for Plaintiffs/Appellants

Jones, Skelton & Hochuli, P.L.C., Phoenix
By Charles M. Callahan, Robert R. Berk, Lori L. Voepel, Alejandro D.
Barrientos
Counsel for Defendants/Appellees
                   AGUILERA, et al. v. SANNES, et al.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1             Benjamin Aguilera, an Arizona attorney and defendant in a
civil lawsuit, hired Joel E. Sannes to represent him. Sannes represented
Aguilera through several years of litigation, until Aguilera’s current
counsel replaced Sannes. Aguilera later settled the case against him, then
filed a legal malpractice lawsuit against Sannes, claiming Sannes had fallen
below the standard of care in his representation of Aguilera, primarily
because he failed to tender Aguilera’s defense to Aguilera’s former law
firm, Greenberg Traurig, L.L.P. (“Greenberg”) or Greenberg’s malpractice
insurance carrier, Lloyd’s of London (“Lloyd’s”), after Aguilera had asked
Sannes to do so. Aguilera alleged Sannes’ negligence caused Aguilera to
incur litigation costs he otherwise would not have incurred. Sannes moved
for summary judgment, and the superior court granted the motion after
concluding Aguilera could not show that either Lloyd’s or Greenberg
would have financially contributed to Aguilera’s defense or settlement, and
therefore could not establish that, even if the alleged malpractice occurred,
it had caused Aguilera damage.1 Aguilera appealed, and for the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           This court issued two decisions in the underlying lawsuit
against Aguilera, and those decisions chronicle many of the facts helpful to
understanding what led to the current lawsuit. See Chonczynski v. RY Dev.
Co. (Chonczynski I), 1 CA-CV 08-0296, 2009 WL 1138080 (Ariz. App. Apr. 28,
2009) (mem. decision); Chonczynski v. Aguilera (Chonczynski II), 1 CA-CV 13-
0728, 2014 WL 6790738 (Ariz. App. Dec. 2, 2014) (mem. decision) (review




1      “[A] plaintiff asserting legal malpractice must prove the existence of
a duty, breach of duty, that the defendant’s negligence was the actual and
proximate cause of injury, and the ‘nature and extent’ of damages.” Glaze v.
Larsen, 207 Ariz. 26, 29, ¶ 12 (2004) (emphasis added) (citation omitted).


                                     2
                   AGUILERA, et al. v. SANNES, et al.
                        Decision of the Court

denied May 26, 2015). For context, we provide a brief overview of that
litigation.

      I.     The Underlying Litigation

             A. Chonczynski I

¶3             In 1997, Gisela and Edmund Chonczynski (“the
Chonczynskis”) entered an agreement with RY Development Company
(“RY”) to purchase a lot in the Del Mar real estate development in Puerto
Peñasco (aka Rocky Point), Sonora, Mexico. See Chonczynski I, 1 CA-CV 08-
0296, at *1, ¶¶ 2-3; Chonczynski II, 1 CA-CV 13-0728, at *1, ¶ 2. Phoenix
Holdings II, L.L.C. (“PH II”), an entity controlled by Brent Hickey and
Robert Burns, had entered an agreement in 1996 to oversee the marketing
and sales of the Del Mar community to American buyers, and the
Chonczynskis presented a check for final payment to Hickey at the offices
of PH II in Phoenix in July 1997. See Chonczynski I, 1 CA-CV 08-0296, at *1,
¶ 4 & n.1. The Chonczynskis constructed a beach house on the property,
which they later lost in 2005 as part of a lawsuit/foreclosure action in
Mexico stemming from a dispute that began in 2001 involving RY and a
Mexican labor union. See id. at *1-2, ¶¶ 6-9; Chonczynski II, 1 CA-CV 13-
0728, at *1, ¶¶ 2-6.

¶4             Aguilera became involved in 2004 when PH II retained him
to assist with matters related to Del Mar and the pending RY/labor union
dispute. See Chonczynski II, 1 CA-CV 13-0728, at *1, ¶ 4. Aguilera began
representing PH II, and consequently, RY’s interests in Del Mar. Id. The
labor union had obtained a lien on several undeveloped properties in Del
Mar, and Aguilera negotiated with and allegedly bribed union officials to
substitute the Chonczynskis’ property for those other properties as the
subject of the lien. Id. at ¶ 5. In February 2005, the labor union sold the
Chonczynskis’ lot and house at a private auction to Aguilera, the sole
bidder, who transferred it to Inmobiliaria Tomka, S.A. de C.V.
(“Inmobiliaria”), a Mexican corporation. Chonczynski I, 1 CA-CV 08-0296,
at *2, ¶ 10; Chonczynski II, 1 CA-CV 13-0728, at *1, ¶¶ 5-6. Aguilera was the
president of and held a controlling interest in Inmobiliaria, which then held
title to the property, ostensibly for the benefit of RY and/or PH II.2 See




2     Also, through another company he and his wife controlled,
Diamante 907, L.L.C., Aguilera entered a profit-sharing agreement in 2005
with PH II tied to Del Mar and other property in Mexico.


                                     3
                   AGUILERA, et al. v. SANNES, et al.
                        Decision of the Court

Chonczynski I, 1 CA-CV 08-0296, at *2, ¶ 10; Chonczynski II, 1 CA-CV 13-0728,
at *1, ¶ 6.

¶5             In 2007, the Chonczynskis sued Aguilera, Inmobiliaria, RY,
and Gary Yahnke, RY’s managing partner, alleging contract and tort claims
arising out of conduct related to the various transactions associated with
the real estate development. See Chonczynski I, 1 CA-CV 08-0296, at *2, ¶ 12.
The tort claims included statutory and common law fraud claims. Id. In
part, the complaint alleged Aguilera and Inmobiliaria “actively and
intentionally aided, abetted and co-conspired with the other Defendants to
deprive the [Chonczynskis] of their money and property.”

¶6            At the time he was named and served with an amended
complaint in June 2007, Aguilera was a shareholder at Greenberg.
Although Aguilera was sued, the firm was not,3 and Aguilera was only a
few days away from formally leaving Greenberg (he had given his two-
weeks’ notice approximately ten days earlier) and forming his own law
firm, Aguilera Lindsey, L.L.P. (“Aguilera Lindsey”).4 Before leaving,
Aguilera did not inform anyone at Greenberg of the Chonczynskis’ lawsuit.
Instead, Aguilera personally hired Sannes to represent him. When Aguilera
hired Sannes, Aguilera had not yet procured professional liability insurance
for his new law firm. However, Aguilera’s defense was initially paid for by
PH II, which along with Hickey and Burns, claimed an ownership interest
in RY.

¶7            On behalf of Aguilera and other defendants, Sannes
immediately moved to dismiss the complaint. Id. at *2, ¶ 13. The superior
court dismissed all claims on statute-of-limitations grounds. Id. at ¶ 14. In
April 2009, however, this court reversed the dismissal with regard to the
Chonczynskis’ tort and unjust enrichment claims and remanded the case to
the superior court. Id. at *11, ¶ 67; Chonczynski II, 1 CA-CV 13-0728, at *2,
¶ 8.




3       The Chonczynskis’ complaint(s) did not mention Greenberg or
Aguilera’s employment with Greenberg and did not allege professional
negligence on Aguilera’s part. In their Second Amended Complaint, the
Chonczynskis alleged Aguilera was “an advisor to Yahnke and RY,” “an
officer and director of Inmobiliaria,” and “in the direct or indirect employ
of RY and [PH II].”

4      Aguilera later returned to employment with Greenberg in 2017.


                                     4
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

              B. Chonczynski II

¶8            In March 2010, the superior court dismissed all claims against
Inmobiliaria and all claims against Aguilera, except aiding and abetting
fraud and unjust enrichment. Chonczynski II, 1 CA-CV 13-0728, at *2, ¶ 8.
PH II eventually stopped funding Aguilera’s defense, although Sannes
continued representing Aguilera. Meanwhile, in a January 2010 e-mail to
Aguilera, Sannes had “wondered why we have not submitted this case to
your [current] malpractice carrier,” but noted “[i]t might not be covered as
a third-party lawsuit against you, as opposed to a client’s lawsuit against
you or your firm.” Neither Sannes nor Aguilera tendered the defense to
Aguilera’s insurance carrier, however, and Sannes eventually concluded
the Aguilera Lindsey policy would not cover Aguilera in connection with
the Chonczynskis’ lawsuit.

¶9           By June 2012, Aguilera had broached with Sannes the subject
of tendering Aguilera’s defense to Greenberg or Greenberg’s malpractice
insurance carrier, Lloyd’s. Aguilera indicated he would contact Greenberg
regarding the insurance issue. In May 2013, however, Aguilera requested
that Sannes tender the defense to Greenberg, but Sannes declined and
suggested that Aguilera do so.

¶10            In June 2013, RY and Yahnke settled the Chonczynskis’ claims
against them, leaving Aguilera as the only remaining defendant. Id. at ¶ 9.
Aguilera immediately moved for summary judgment on the basis that the
RY/Yahnke settlement extinguished all remaining claims against him. Id.
at ¶ 10. The superior court agreed, granted summary judgment in favor of
Aguilera, id., and awarded Aguilera attorneys’ fees. Id. at *7, ¶ 30.

¶11            The Chonczynskis again appealed, arguing their settlement
with the parties they alleged had defrauded them (RY and Yahnke), did not
bar their claim against Aguilera for aiding and abetting that fraud. Id. at *1,
¶ 1. Concluding that Aguilera was not absolved of liability by virtue of the
release of RY and Yahnke, this court in December 2014 again reversed,
explaining that “the superior court did not make any factual finding that
RY and Yahnke did not commit the fraud upon which Aguilera’s alleged
aiding and abetting liability [was] premised.” Id. at *3, ¶¶ 13-14. We noted
“the Chonczynskis alleged Aguilera manipulated the auction and obtained
control of Inmobiliaria [] to obfuscate RY’s fraud and to extinguish any
claim to the property the Chonczynskis might be able to assert,” id. at *2,
¶ 7, and “Aguilera’s alleged liability d[id] not arise solely from the
wrongful conduct of RY/Yahnke, but from alleged substantial assistance
he provided to RY/Yahnke in connection with their alleged fraud,” id. at


                                      5
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

*3, ¶ 16. As a result, the Chonczynskis’ settlement with the other
defendants “did not, as a matter of law, prevent them from going forward
with their aiding and abetting claim against Aguilera.” Id. at * 5, ¶ 20; see
also id. at *7, ¶ 31.

¶12           Sannes continued to represent Aguilera until November
2015, when Aguilera’s current counsel, Wilenchik & Bartness, P.C.,
      5

substituted in as counsel.6 In July 2016, Aguilera and the Chonczynskis
entered a settlement, with Aguilera agreeing to pay $62,500 to the
Chonczynskis, who agreed to withdraw their lawsuit and a previously filed
bar complaint against Aguilera.7 By this point in time, Aguilera had
incurred $328,000 in legal expenses incurred in defending the Chonczynski
litigation.

       II.    This Litigation

              A. Aguilera’s Lawsuit Against Sannes

¶13          Approximately three months later, in October 2016, Aguilera
sued Sannes, alleging Sannes had fallen below the applicable standard of
care and committed attorney malpractice, primarily because he failed to
tender Aguilera’s defense to Greenberg or its carrier, Lloyd’s, after Aguilera




5    According to Aguilera, a conflict of interest arose when Sannes
moved to a new law firm.

6      Aguilera’s new counsel also did not tender Aguilera’s defense to
either Greenberg or Lloyd’s.

7      Neither the terms of the settlement nor the Chonczynskis’ letter to
the State Bar of Arizona unequivocally stated that Aguilera had not
committed fraud. Instead, the settlement agreement provided that “no
Party is admitting or acknowledging any wrongdoing whatsoever,” and
the Chonczynskis’ letter simply stated, “We have resolved the matter.”
Less than one month after the parties entered their settlement, bar counsel
summarily dismissed the charges against Aguilera. We note the bar
complaint was dismissed prior to Aguilera’s deposition in this malpractice
action, where he was questioned at length about the nature of his
involvement with PH II, RY, and Del Mar, and the actions he took relative
to the Chonczynskis’ property.


                                      6
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

asked Sannes to do so, thereby causing Aguilera to incur litigation costs he
otherwise would not have incurred.8

              B. Sannes’ Motion for Summary Judgment

¶14            After discovery closed, Sannes moved for summary
judgment, arguing in pertinent part that, even assuming arguendo he had
fallen below the standard of care with respect to the tender of defense issue,
Aguilera had no evidence of, and could not prove, causation. Specifically,
Sannes argued that, in order to establish liability, Aguilera needed to prove
that if his defense had been tendered, Greenberg or Lloyd’s would have
accepted and paid for Aguilera’s defense, and Aguilera had produced no
such evidence, only speculation.

¶15          With regard to Lloyd’s, Sannes argued the insurance policy
Aguilera claimed would have paid his defense costs (“the Greenberg
Policy”) contained a $7.5 million retention (akin to a deductible) for each
claim. Because Aguilera claimed only $328,000 in damages, Sannes
explained, the Greenberg Policy on which Aguilera relied would not have
covered these costs even if Sannes had tendered Aguilera’s defense to
Lloyd’s because Aguilera’s alleged damages were significantly short of the
Greenberg Policy’s retention. In other words, Sannes argued Aguilera
could not prove that, but for Sannes’ alleged failure to tender the claim to
Lloyd’s, Aguilera would not have sustained monetary damages.

¶16            With regard to Greenberg, Sannes argued Greenberg had no
legal obligation to assume any costs for Aguilera’s defense as a former
shareholder, because Aguilera had produced no evidence showing
Greenberg would have done so. Sannes maintained that Aguilera’s
allegation, claiming Greenberg would have voluntarily indemnified him,
was especially suspect considering the allegations against Aguilera were
for his own fraudulent conduct.9 Moreover, Sannes argued that Greenberg
would not have defended or indemnified Aguilera because Aguilera had


8      Aguilera’s complaint against Sannes alleged professional
negligence, breach of fiduciary duty, and breach of contract. On appeal,
however, Aguilera does not challenge the dismissal of the breach of contract
claim.

9      Indeed, the Greenberg Policy specifically excludes coverage for any
alleged fraudulent acts. More importantly, the Chonczynskis never alleged
that Aguilera’s fraudulent acts were performed during the course and
scope of his employment with Greenberg, or for the benefit of Greenberg.


                                      7
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

secretly entered a separate profit-sharing agreement with a current client,
PH II—an agreement that Aguilera admitted he never disclosed to
Greenberg—which Sannes asserted violated Arizona Rule of Professional
Conduct 1.8(a), a rule prohibiting an attorney from entering into a business
transaction with a client absent certain conditions. See Ariz. R. Sup. Ct. 42,
ER 1.8(a).10

¶17            In response, Aguilera did not argue the language in the
Greenberg Policy was vague or ambiguous. Instead, he produced his own
declaration that he claimed “contradict[ed]” Sannes’ interpretation of the
policy’s retention language, some exhibits, and an expert witness affidavit
from attorney Robert S. Porter. Porter opined that, had Sannes tendered the
defense of the claims against Aguilera to Greenberg and Lloyd’s, one or
both would have paid for Aguilera’s defense. Porter based his opinion on
“the certificates of insurance with Lloyd’s of London for Greenberg Traurig
for the years 2006, 2007 and 2008, a review of lawsuits brought in Maricopa
County Superior Court against Greenberg Traurig and its lawyers in the
past and [his] general knowledge and experience.”

¶18           In reply, Sannes argued in part that Porter’s affidavit
indicated he did not base his opinion on an actual review of the Greenberg
Policy or Greenberg’s internal employment policies; instead, Porter had
simply indicated he reviewed the certificates of insurance, which lacked the
retention language contained in the Greenberg Policy.11

              C. The Superior Court’s Ruling

¶19           In October 2018, the superior court heard oral argument on
Sannes’ motion for summary judgment. After taking the matter under
advisement, the court granted the motion. The court found no issue of
material fact as to whether Sannes’ failure to tender the defense to Lloyd’s
caused damages to Aguilera because the Greenberg Policy had a $7.5


10     There is also a specific provision in the Greenberg Policy excluding
coverage for liability arising out of a lawyer’s business dealings and/or
status as an officer or director of another entity. As previously noted, the
operative complaints alleged that, at all relevant times, Aguilera was an
officer and director of Inmobiliaria, and was acting on behalf of PH II
and/or RY.

11     The certificates of insurance identified the amount of the deductible,
but not the specific terms delineating how the deductible/retention applied
to a lawsuit.


                                      8
                     AGUILERA, et al. v. SANNES, et al.
                          Decision of the Court

million retention, while the amount in controversy was only $328,000.12
The court also found no genuine issue of material fact whether Sannes’
failure to tender the defense to Greenberg damaged Aguilera because the
record was devoid of any evidence that Greenberg would have accepted
the tender and paid for Aguilera’s claim and/or defense.

¶20          The court also noted the only purported evidence Aguilera
produced in support of his claim that Greenberg would have indemnified
him was the Porter affidavit,13 which “do[es] not meet the standard of
‘competent evidence’ as a matter of law because [Porter’s] opinions are not
admissible as expert testimony pursuant to Rule 702,” Ariz. R. Evid.14 The
court explained Porter’s declaration lacked any indication that (1) Porter’s
opinions were based on sufficient facts or data, (2) Porter’s opinions were

12      Although not raised at any time by the parties, we note that the
proper comparison to the $7.5 million retention—at least as it relates to
insurance coverage—is not necessarily Aguilera’s claimed $328,000 in
defense costs/damages, but the potential liability exposure faced by
Greenberg (and Aguilera as a covered employee/insured of Greenberg) in
the Chonczynskis’ lawsuit.            However, as previously noted, the
Chonczynskis’ complaint made no allegations against Greenberg and did
not allege that Aguilera was at any point acting as an authorized agent of,
or in the course and scope of his usual and customary employment with,
Greenberg. In fact, the Chonczynskis’ complaints did not mention
Greenberg at all. When a policy refers to “the insured” (instead of “any
insured”), as Greenberg’s policy does, case law generally interprets this as
applying only to the specific insured who is seeking coverage, not other co-
insureds. See Brown v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 95, ¶ 62 (App.
1998). Here, even considering the Chonczynskis’ punitive damage claim of
$1.5 million, the court correctly noted the exposure faced by Aguilera was,
realistically, significantly less than $7.5 million.

13     The court also cited Aguilera’s “Controverting and Additional
Statement of Facts,” which incorporated by reference Aguilera’s
declaration.

14      A qualified expert witness may testify in the form of an opinion or
otherwise pursuant to Arizona Rule of Evidence 702 “if: (a) the expert’s
scientific, technical, or other specialized knowledge will help the trier of fact
to understand the evidence or to determine a fact in issue; (b) the testimony
is based on sufficient facts or data; (c) the testimony is the product of reliable
principles and methods; and (d) the expert has reliably applied the
principles and methods to the facts of the case.”


                                        9
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

the product of reliable principles or methods, and (3) Porter reliably applied
the principles and methods to the facts of the case. See Ariz. R. Evid. 702(b)-
(d).

¶21           The superior court summarily denied Aguilera’s motion for
reconsideration, and later entered a judgment in favor of Sannes pursuant
to Rule 54(c), Ariz. R. Civ. P. We have jurisdiction over Aguilera’s timely
appeal. See Ariz. Rev. Stat. (“A.R.S.”) § 12-2101(A)(1).

                                  ANALYSIS

¶22        Aguilera argues the superior court erred in granting
summary judgment in favor of Sannes. We disagree.

       I.     Standard of Review and Applicable Law

¶23            The superior court should grant summary judgment when
“there is no genuine dispute as to any material fact and the moving party is
entitled to judgment as a matter of law.” Ariz. R. Civ. P. (“Rule”) 56(a). If,
however, there are material facts upon which reasonable people could
reach different conclusions, summary judgment is not appropriate. Gulf
Ins. Co. v. Grisham, 126 Ariz. 123, 124 (1980). In deciding a motion for
summary judgment, courts make no distinction between direct and
circumstantial evidence. Mobilisa, Inc. v. Doe, 217 Ariz. 103, 113, ¶ 34 (App.
2007). When a party makes a properly supported motion for summary
judgment, the opposing party may not rely on mere allegations, conclusory
statements, or denials of its own pleading. Ariz. R. Civ. P. 56(e); State ex rel.
Corbin v. Challenge, Inc., 151 Ariz. 20, 26 (App. 1986).

¶24            We review de novo the grant of summary judgment, viewing
the facts and all reasonable inferences therefrom in the light most favorable
to the party against whom judgment was entered. Felipe v. Theme Tech Corp.,
235 Ariz. 520, 528, ¶ 31 (App. 2014) (citation omitted). “Summary judgment
should be granted ‘if the facts produced in support of the claim or defense
have so little probative value, given the quantum of evidence required, that
reasonable people could not agree with the conclusion advanced by the
proponent of the claim or defense.’” Aranki v. RKP Invs., Inc., 194 Ariz. 206,
208, ¶ 6 (App. 1999) (quoting Orme Sch. v. Reeves, 166 Ariz. 301, 309 (1990)).
We will affirm if the superior court’s ruling is correct for any reason.
Melendez v. Hallmark Ins. Co., 232 Ariz. 327, 330, ¶ 9 (App. 2013) (citation
omitted).

¶25          Interpretation of an insurance contract is a question of law we
review de novo. Liristis v. Am. Family Mut. Ins. Co., 204 Ariz. 140, 143, ¶ 13


                                       10
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

(App. 2002). An insured generally bears the burden of establishing
coverage under an insuring clause. Keggi v. Northbrook Prop. & Cas. Ins. Co.,
199 Ariz. 43, 46, ¶ 13 (App. 2000). “In interpreting an insurance contract,
we look first to the policy language.” Lennar Corp. v. Auto-Owners Ins. Co.,
214 Ariz. 255, 263, ¶ 23 (App. 2007) (citation omitted). “Absent a specific
definition, terms in an insurance policy are construed ‘according to their
plain and ordinary meaning,’ and the policy’s ‘language should be
examined from the viewpoint of one not trained in the law or in the
insurance business.’” Equity Income Partners, LP v. Chicago Title Ins. Co., 241
Ariz. 334, 338, ¶ 13 (2017) (citation omitted). In determining the ordinary
meaning of words, we may rely on dictionaries. See id. at ¶ 14.

       II.    The Merits

              A. Application of the Summary Judgment Standard

¶26           Aguilera argues the superior court misapplied the standard
for summary judgment by placing the burden on him to prove his prima
facie case and provide evidence establishing causation.

¶27            In moving for summary judgment, however, a defendant
need not submit evidence negating a plaintiff’s case; instead, he can
“merely point out by specific reference to the relevant discovery that no
evidence exist[s] to support an essential element of the claim.” Orme Sch.,
166 Ariz. at 310 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 328 (1986)). In
other words, Sannes could merely point to the absence of evidence
supporting the essential element of causation underlying Aguilera’s claim,
see id., which is effectively what Sannes did in his motion.

¶28           Further, we find unavailing Aguilera’s reliance on
Hydroculture, Inc. v. Coopers & Lybrand, 174 Ariz. 277 (App. 1992), in which
this court stated that “[a] plaintiff responding to a motion for summary
judgment need not present its prima facie case unless the motion
adequately challenges its ability to do so.” Id. at 283. Sannes’ motion
adequately challenged Aguilera’s ability to present his prima facie case by
specifically referencing the language of the Greenberg Policy and the
applicable certificate of liability insurance, which collectively established
Aguilera had to sustain $7.5 million in damages, including reasonable costs,
charges, and expenses, before Lloyd’s indemnification coverage applied
and by noting Aguilera failed to produce any evidence negating the
applicability of the retention clause. Sannes further challenged the
causation element by noting Aguilera had failed to produce evidence that




                                      11
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

a demand/tender to Greenberg—timely or otherwise—would have
resulted in Greenberg voluntarily paying for Aguilera’s defense.

              B. Failure to Tender to Lloyd’s Under the Greenberg Policy

¶29            As to Aguilera’s allegation that Sannes failed to tender
Aguilera’s defense to Lloyd’s, the superior court did not err in concluding
Aguilera failed to sustain his burden of proving that if the tender had been
made, Lloyd’s would have defended and indemnified Aguilera against the
Chonczynskis’ claim for aiding and abetting fraud. First, as previously
noted, there are specific provisions in the Greenberg Policy excluding any
coverage for Aguilera’s alleged conduct. Second, even assuming a question
exists as to coverage for fraudulent conduct, under the policy, Greenberg
and/or Aguilera had a $7.5 million retention/deductible for each covered
claim. The Greenberg Policy further stated as part of its conditions
regarding any alleged obligation on the part of Lloyd’s:

       2. RETENTION[15]

       In respect of any CLAIMS covered hereunder, this Policy is
       only to pay the excess of the RETENTION stated in Item (a)
       of THE SCHEDULE in respect of each and every such
       CLAIM, including reasonable costs, charges and expenses.[16]

Although the actual “RETENTION stated in Item (a) of THE SCHEDULE”
was redacted in the copy of the policy Greenberg produced, the certificate
of insurance that applied when the Chonczynskis’ lawsuit was filed stated
the Greenberg Policy contained a $7.5 million “deductible” applicable to
each claim, indicating the retention was $7.5 million. Accordingly, a plain
reading of the Greenberg Policy’s terms is that Greenberg and/or Aguilera
would have been responsible for all defense costs and indemnity payments


15     “Retention” may be defined as “the portion of the insurance on a
particular risk not reinsured or ceded by the originating insurer.” Retention
Definition, The Merriam-Webster.com Dictionary, Merriam-Webster Inc.,
https://www.merriam-webster.com/dictionary/retention (last visited
Dec. 11, 2019); cf. Black’s Law Dictionary 1365 (7th ed. 1999) (defining “self-
insured retention” as “[t]he amount of an otherwise-covered loss that is not
covered by an insurance policy and that usu[ally] must be paid before the
insurer will pay benefits”).

16   The policy also provided that “’CLAIMS EXPENSES’ WILL BE
APPLIED AGAINST THE RETENTION.”


                                      12
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

up to the amount of the retention before Lloyd’s obligation would arise.17
Thus, the superior court did not err in concluding that “the undisputed
evidence demonstrates that, until the cost of defense reached $7.5 million,
Lloyd’s would not financially contribute to the defense or settlement.”

              C. Aguilera’s Vagueness and Ambiguity Argument & Declaration

¶30           Aguilera argues the Greenberg Policy is vague and
ambiguous, and the superior court erred both in not requiring that Sannes
produce extrinsic evidence as to the policy’s meaning18 and in concluding
the retention language in the policy constituted the equivalent of a
deductible that would not trigger a duty to defend or indemnify. Putting
aside the fact that the subject policy clearly excluded coverage for
Aguilera’s alleged conduct, our review of the record indicates Aguilera
waived this vagueness argument by failing to raise it in his response to
Sannes’ motion for summary judgment or at oral argument before the
superior court. See State ex rel. Brnovich v. Miller, 245 Ariz. 323, 324, ¶ 5
(App. 2018) (“Matters not presented to the trial court cannot for the first
time be raised on appeal.” (quoting Brown Wholesale Elec. Co. v. Safeco Ins.
Co. of Am., 135 Ariz. 154, 158 (App. 1982))). Moreover, even assuming
arguendo the argument was not waived, we disagree the
retention/deductible language qualifies as vague or ambiguous. The plain
and ordinary meaning of the language in the Greenberg Policy establishes
that Aguilera needed to incur $7.5 million in defense costs/damages before
Lloyd’s indemnity obligation would be triggered.

¶31           Aguilera argues his personal declaration and accompanying
exhibits—showing that Lloyd’s had agreed to represent him subject to a
reservation of rights in a separate but related lawsuit—created an issue of
material fact as to whether Lloyd’s would have defended and indemnified
him in the Chonczynski case. But that argument in part incorrectly
presupposes he made and preserved the vagueness-and-ambiguity
argument - he did not. The argument is also wrong because Aguilera’s
declaration sheds no light on how the Greenberg Policy operated and does

17    Greenberg’s certificates of liability insurance were authenticated by
Mary E. Bruno, Greenberg’s “Assistant General Counsel,” and Aguilera
does not challenge their authenticity.

18     “Once a contract is determined to be ambiguous, extrinsic evidence
may be resorted to for the purpose of ascertaining its real meaning.”
Associated Students of Univ. of Ariz. v. Ariz. Bd. of Regents, 120 Ariz. 100, 104
(App. 1978) (citation omitted).


                                       13
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

not create an issue of material fact about whether the retention applied to
him.19

¶32           Aguilera claims his experience with the Aguilera Policy
reveals “a duty to defend existed” under the Greenberg Policy. But while
the Aguilera Policy expressly contained a “duty to defend” provision,20 the
Greenberg Policy, which was a policy “to indemnify,” did not. Further, the
reservation of rights letter in the related litigation shows that despite being
represented under a reservation of rights, Aguilera was never relieved of
the deductible obligation.21 Thus, his declaration and accompanying
exhibits do not show he would have been relieved from the $7.5 million
retention contained in the Greenberg Policy even if he had been defended
under a reservation of rights in the Chonczynskis’ lawsuit.

¶33           Finally, Aguilera’s declaration also sheds no light on whether
Greenberg would have voluntarily paid for his legal defense. That
Greenberg was a named defendant in the 2009 lawsuit filed by Yahnke and
RY does not raise an issue of material fact about whether Greenberg would
have voluntarily paid for Aguilera’s legal fees in the Chonczynskis’ lawsuit.
First, Aguilera provided no documentation evidencing who paid for the




19     Aguilera provided extrinsic evidence attempting to show how
Lloyd’s treated retentions in determining its obligations. In responding to
Sannes’ summary judgment motion, Aguilera attached a reservation of
rights letter Lloyd’s issued in response to Aguilera tendering his defense
under his subsequently-obtained Aguilera Lindsay policy (“the Aguilera
Policy”) for a separate lawsuit filed against Aguilera (and Greenberg) by
Yahnke and RY in 2009. The Aguilera Policy was an entirely different
claims-made policy than the Greenberg Policy, although Lloyd’s was the
insurance carrier under both policies.

20     The Aguilera Policy stated, “The Underwriters shall have the right
and duty to defend, subject to the Limit of Liability, any Claim against the
Insured seeking Damages which are payable under the terms of this
insurance, even if any of the allegations of the Claim are groundless, false
or fraudulent.”

21     In the reservation of rights letter, Lloyd’s confirmed the “Deductible
of $10,000” in the Aguilera Policy had to first be paid by Aguilera before
Lloyd’s defense and indemnity obligations were triggered.


                                      14
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

litigation costs in the 2009 lawsuit.22 And second, unlike the 2009 lawsuit,
Greenberg was not a named defendant in the Chonczynskis’ lawsuit, where
Aguilera was sued in his individual capacity and for his own alleged
fraudulent conduct. Thus, Greenberg’s interests in each lawsuit were
substantially different. As a result, Aguilera’s declaration did not raise an
issue of material fact on the causation issue in this case because the
circumstances, controlling policies, and interests of Greenberg in the 2009
lawsuit were different from those in the Chonczynskis’ lawsuit.

              D. The Porter Affidavit

¶34            Aguilera argues the superior court erred in refusing to give
weight to the Porter affidavit,23 and in concluding the affidavit failed to
raise an issue of material fact as required by Rule 56(e), Ariz. R. Civ. P., and
failed to “meet the standard of ‘competent evidence’ as a matter of law” as
required by Rule 702, Ariz. R. Evid. In support of his argument, Aguilera
notes that Sannes did not depose Porter or file an expert declaration
disputing Porter’s affidavit, Porter never testified in court, and no Daubert24
hearing was held.

¶35            “When the party moving for summary judgment makes a
prima facie showing that no genuine issue of material fact exists, the burden
shifts to the opposing party to produce sufficient competent evidence to
show that an issue exists.” Kelly v. NationsBanc Mortg. Corp., 199 Ariz. 284,
287, ¶ 14 (App. 2000) (citation omitted); accord Ulibarri v. Gerstenberger, 178
Ariz. 151, 156 (App. 1993) (“Once the defendant has established a prima facie
case entitling him to summary judgment, the plaintiff has the burden of
showing available, competent evidence that would justify a trial.” (citation
omitted)).



22     The claims-made Greenberg Policy applicable to the Chonczynskis’
suit expired in 2008, and Aguilera did not produce the Lloyd’s policy that
applied to Greenberg in the 2009 lawsuit.

23    The superior court did not ignore Porter’s affidavit, as Aguilera
suggests; instead, the court clearly considered it.

24     See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-93
(1993) (concluding that the trial judge should preliminarily assess proffered
expert testimony to determine “whether the reasoning or methodology
underlying the testimony is scientifically valid and . . . whether that
reasoning or methodology properly can be applied to the facts in issue”).


                                        15
                     AGUILERA, et al. v. SANNES, et al.
                          Decision of the Court

¶36            Expert affidavits offered in opposition to summary judgment
must “set forth specific facts showing a genuine issue for trial.” Ariz. R.
Civ. P. 56(e). “[A]ffidavits that only set forth ultimate facts or conclusions
of law can neither support nor defeat a motion for summary judgment.”
Florez v. Sargeant, 185 Ariz. 521, 526 (1996) (citations omitted). And they
must “set forth ‘specific facts’ to support an opinion.” Id. (citations
omitted). Thus, merely submitting an expert affidavit, absent more, is
generally insufficient to defeat summary judgment. See id. Further, an
expert affidavit relying on sheer speculation is insufficient to defeat
summary judgment. Modular Mining Sys., Inc. v. Jigsaw Techs., Inc., 221 Ariz.
515, 520, ¶ 19 (App. 2009); see also Ulibarri, 178 Ariz. at 161 (“If a party fails
to lay adequate foundation for an expert’s affidavit in response to a motion
for summary judgment, that testimony is not considered.” (citations
omitted)).

¶37            Here, Sannes’ summary judgment motion demonstrated that,
even assuming coverage, under the terms of the Greenberg Policy’s
retention clause, Aguilera had to incur $7.5 million in costs or damages
before Lloyd’s obligations under the policy were triggered. Aguilera’s total
exposure, and ultimately his claimed cost of defense, was significantly less.
Sannes also noted that Aguilera’s assertion that Greenberg—which was not
a party to, or in any way implicated in, the Chonczynskis’ lawsuit—would
have voluntarily paid the retention on Aguilera’s behalf was, at best,
speculative and completely unsupported by the record. As such, Aguilera
could not establish that, but for Sannes’ failure to tender the claim, Aguilera
would not have incurred defense costs either covered by the firm’s policy
or for which Greenberg would be vicariously liable and thus inclined to
provide Aguilera a defense. In response, Aguilera provided only his
personal declaration, which raised no question of material fact, and the
Porter affidavit.25


25     Sannes argues Porter’s affidavit makes it clear he did not review the
Greenberg Policy on which Aguilera relied for coverage, and instead only
reviewed the certificates of insurance. In his opening brief, Aguilera argues
for the first time that, when Porter stated he had reviewed the certificates
of insurance, he “obviously was referring to the [Greenberg] Policy itself.”
Sannes responds that “[n]othing in the record supports this novel and
waived theory, which is aimed at creating an issue of material fact where
none exists.” In his reply brief, Aguilera’s counsel represents for the first
time that he has personal knowledge Porter examined the Greenberg
Policy. Although not necessary to our decision, we conclude Aguilera has



                                       16
                    AGUILERA, et al. v. SANNES, et al.
                         Decision of the Court

¶38            We agree with the superior court that Porter’s affidavit failed
to raise an issue of material fact as required by Rule 56(e), Ariz. R. Civ. P.
As the superior court correctly noted, “[T]he record is devoid of any
evidence from anyone at [Greenberg] indicating that [Greenberg] would
have paid for the claim and/or defense of [Aguilera].” We again note that
the Chonczynskis alleged “Aguilera actively and intentionally aided,
abetted and co-conspired with the other Defendants in breaching applicable
laws and statutes and breaching the sales contract with the intent to deprive
the [Chonczynskis] of their money and property and used Inmobiliaria []
as a vehicle to do same.” The allegations against Aguilera in the
Chonczynskis’ Second Amended Complaint set forth a cause of action for
aiding and abetting fraud, an intentional tort, and did not allege Aguilera
fell below the standard of care as a lawyer, or that in committing any
alleged tort that he was acting in the course and scope of his employment
with Greenberg.       The Chonczynskis’ complaints, even generously
construed, do not allege professional negligence on the part of Aguilera,
which is the type of risk Lloyd’s agreed to cover, or for which Greenberg
could be held vicariously liable. Thus, neither Lloyd’s nor Greenberg
would have any practical incentive or, more importantly, any legal
responsibility to provide a defense or indemnify Aguilera for his alleged
criminal or fraudulent acts. Moreover, immediately after being served with
the Chonczynskis’ lawsuit, Aguilera severed his relationship with
Greenberg, and left that employment without notifying anyone at
Greenberg of the existence of the lawsuit or its allegations.

¶39          In short, Aguilera did not provide specific evidence nullifying
the retention clause, nor did he offer affidavits from any Greenberg
employees suggesting Greenberg would have paid for his defense had
Sannes tendered the claim to Greenberg directly. Aguilera also did not
present any evidence establishing Greenberg had an internal policy of
doing so.

¶40            Similarly, Porter’s affidavit on its face lacked a factual basis
for raising a question of material fact. As the superior court recognized, the
affidavit failed to identify anyone from Greenberg whom Porter had
consulted before reaching his conclusions; failed to show Porter had any
knowledge of how Greenberg handled situations when a tort claim arising
out of one of its lawyer’s criminal, fraudulent, or intentionally tortious
conduct was tendered for defense; and lacked reference to any review of
Aguilera’s employment arrangement with Greenberg, or of any internal

waived this argument and proffer of “evidence.” See Dillig v. Fisher, 142
Ariz. 47, 51 (App. 1984).


                                      17
                     AGUILERA, et al. v. SANNES, et al.
                          Decision of the Court

agreements between Aguilera and Greenberg that may have delineated
rights and financial responsibilities vis-à-vis Greenberg and Aguilera. And
although Porter’s affidavit stated he had reviewed past lawsuits brought in
Maricopa County Superior Court against Greenberg and its attorneys, the
affidavit revealed nothing about the number, allegations, or other pertinent
circumstances of those lawsuits, or what documents Porter might have
reviewed. Accordingly, Porter’s affidavit failed to set forth specific facts to
support his opinion and was insufficient as a matter of law to defeat
summary judgment. See Florez, 185 Ariz. at 526; Modular Mining Sys., 221
Ariz. at 520, ¶ 19; Ulibarri, 178 Ariz. at 161. The superior court did not err
in concluding the Porter affidavit failed to raise an issue of material fact as
to whether any tender of defense or indemnity would have been accepted
by Lloyd’s or Greenberg.26

              E. Aguilera’s “Entitlement” to Indemnification from Greenberg

¶41         Aguilera next argues he was entitled to indemnity from
Greenberg due to his employment contract and principles of agency law.

¶42            “When there is an express indemnity contract, the extent of
the duty to indemnify must be determined from the contract[.]” INA Ins.
Co. of N. Am. v. Valley Forge Ins. Co., 150 Ariz. 248, 252 (App. 1986) (citations
omitted). Here, Aguilera never produced a contract establishing, or even
suggesting, Greenberg had an obligation to defend him against the
Chonczynskis’ accusations of wrongful conduct.27 Consequently, his claim
alleging that Greenberg would have indemnified him for his legal defense
is necessarily based on principles of implied contractual indemnity. See id.
“A right of implied contractual indemnity may arise when an agent,

26     Because the superior court correctly found Porter’s affidavit failed to
create an issue of material fact due to his failure to set forth specific facts in
support of his opinion, we need not, and do not, review the court’s finding
that Porter’s opinions were otherwise improper under Arizona Rule of
Evidence 702. See Hydroculture, 174 Ariz. at 281 (stating that this court “will
uphold a grant of summary judgment on any valid legal basis”).

27      Under traditional tort and agency law, where the actions of the
employee have created a legal liability for the employer under a respondeat
superior theory, any duty of indemnification would instead be on the
servant whose conduct during the course and scope of employment gave
rise to the vicarious liability on the part of the employer. See Spettigue v.
Mahoney, 8 Ariz. App. 281, 284 (1968) (stating that “a negligent servant
ordinarily has the duty of indemnifying his employer”).


                                       18
                   AGUILERA, et al. v. SANNES, et al.
                        Decision of the Court

through no wrongdoing of his own, incurs liability for an act performed on
behalf of a principal[.]” Id. (citation omitted). “An indemnitee must be
proven to be free of negligence in order to receive indemnity either under a
general indemnity agreement or under implied indemnity.” Id. at 255
(citation omitted). Aguilera bears the burden of proving he is entitled to
indemnity under implied-indemnity principles. Id. at 255. But, notably
absent from Aguilera’s self-serving declaration is any claim that his actions
vis-à-vis the Chonczynskis, PH II, et al. were performed at the direction of
or on behalf of Greenberg.

¶43           In moving for summary judgment, Sannes maintained
Aguilera’s claim was speculative because Greenberg had no legal
obligation to defend or indemnify Aguilera for his own alleged wrongful
conduct. Aguilera responds in his opening brief that “[a]llegations in a
complaint do not amount to evidence, liability, or defeat indemnification.”

¶44            We agree the existence of the right to indemnity cannot be
controlled simply by unproven allegations made by a third party. Id. at 253.
At the same time, however, the allegations of aiding and abetting fraud in
the Chonczynskis’ complaint neither foreclosed, nor entitled, Aguilera to
indemnification from Greenberg because “whether allegations of a
complaint control the right to indemnity is really an issue of when the right
to indemnity accrues.” Id. A contractual right of indemnity accrues “upon
the happening of one or both of two events.” Id. Indemnification against
liability accrues after “liability for a cause of action is established.” Id.
(citations omitted). Indemnification against loss or damages, on the other
hand, accrues after “the indemnitee has actually paid the obligation for
which he was found liable.” Id. (citations omitted). Therefore, “it is an
indemnitee’s actual wrongdoing or lack of it, rather than allegations of
wrongdoing, which determine the indemnitee’s rights.” Id. (quoting Ins.
Co. of N. Am. v. King, 340 So. 2d 1175, 1176 (Fla. Dist. Ct. App. 1976)).

¶45          During the time Sannes represented Aguilera, however, there
were no factual determinations as to whether Aguilera engaged in the
alleged fraudulent conduct; accordingly, Greenberg could not have been
obligated to indemnify him. See id. Thus, any potential right to
indemnification had not yet accrued.

¶46          Moreover, if Aguilera believed he was entitled to
indemnification from Greenberg, he could have pursued that claim after he




                                     19
                   AGUILERA, et al. v. SANNES, et al.
                        Decision of the Court

settled with the Chonczynskis.28 See Hauskins v. McGillicuddy, 175 Ariz. 42,
51 (App. 1992) (concluding that a cause of action for indemnity accrued
when the parties’ settlement agreement was entered into judgment). But
because there had been no factual determination about Aguilera’s
wrongdoing, the superior court did not err by failing to conclude Aguilera
was entitled to indemnification from Greenberg when a lawsuit was filed
against him.

¶47            Because on the record presented Greenberg was not obligated
to indemnify Aguilera for his litigation expenses, Aguilera needed to
produce some evidence suggesting Greenberg would have voluntarily
done so. Aguilera, however, produced no documentation suggesting
Greenberg had an internal policy of voluntarily paying the legal fees of
attorneys it employed who were sued for fraudulent conduct, or otherwise
would have paid for his legal fees had Sannes tendered the defense to
Greenberg. Aguilera also did not depose Greenberg’s general counsel or
any managing partner to inquire about how Greenberg handled similar
situations. Because Aguilera produced no evidence creating an issue of
material fact, the superior court did not err in granting summary judgment.
See Ariz. R. Civ. P. 56.

                               CONCLUSION

¶48         We affirm the superior court’s summary judgment in favor of
Sannes. We award Sannes his taxable costs on appeal, contingent upon
compliance with Rule 21, ARCAP.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




28     Aguilera did not seek indemnification from Greenberg after settling
with the Chonczynskis, claiming it would be “an exercise in futility.”


                                        20